            Case 1:20-cv-01734-KBJ Document 21 Filed 09/30/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
ENVIRONMENTAL INTEGRITY                          )
PROJECT, et al.,                                 )
                                                 )
                Plaintiffs,                      )
                                                 )
                                                 )
                v.                               )   Case No. 1:20-cv-1734 (KBJ)
                                                 )
ANDREW WHEELER, in his official                  )
capacity as Administrator of the U.S.            )
Environmental Protection Agency, et al.,         )
                                                 )
                Defendants.                      )
                                                 )

        JOINT PROPOSED BRIEFING SCHEDULE FOR DISPOSITIVE MOTIONS

         Pursuant to the Court’s September 15, 2020 Minute Order, Plaintiffs Environmental

Integrity Project, Food & Water Watch, Gunpowder Riverkeeper, Lower Susquehanna

Riverkeeper, and Patuxent Riverkeeper (collectively, “Plaintiffs”), and Defendants United States

Environmental Protection Agency (“EPA”), Andrew R. Wheeler (in his official capacity as

Administrator of EPA), the United States Army Corps of Engineers, and Ricky Dale James (in

his official capacity as Assistant Secretary of the Army for Civil Works) (collectively,

“Defendants”), respectfully submit the following joint proposed schedule for further proceedings

in this matter.

      1. On June 25, 2020, Plaintiffs filed their Complaint for Injunctive and Declaratory Relief.

ECF No. 1.

      2. On August 31, 2020, Defendants filed their Answer to Plaintiffs’ Complaint. ECF No.

19.
           Case 1:20-cv-01734-KBJ Document 21 Filed 09/30/20 Page 2 of 3




    3. On September 15, 2020, this Court ordered the Parties to file a joint proposed briefing

schedule for further proceedings in this matter on or before September 30, 2020.

    4. Also on or before September 30, 2020, Defendants will file the Certified Index to the

Administrative Record pursuant to LCvR 7(n).

    5. On September 23, 2020, counsel for both Parties conferred regarding this proposed

briefing schedule via email. Thereafter, on September 29, 2020 the Parties reached an agreement

with respect to the proposed briefing schedule for Plaintiffs’ Motion and Defendants’ Cross-

Motion for Summary Judgment,1 which the Parties believe adequately accounts for the

complexity of the case and the Parties’ respective needs.

    6. The Parties also believe the proposed briefing schedule affords them reasonable time to

confer and seek to resolve in good faith any potential differences concerning the Certified Index

to the Administrative Record without the Court’s involvement. However, the Parties recognize

an amendment to the proposed schedule may be necessary should additional time be required to

resolve the disputes (if any) and shall promptly move to amend the schedule if such need arises.

    7. With respect to Plaintiffs’ Motion for Summary Judgment, the Parties propose the

following briefing schedule:

             a. Plaintiffs’ Motion for Summary Judgment shall be filed on or before December

                 14, 2020 and shall not exceed 45 pages;

             b. Defendants’ Combined Opposition to Plaintiffs’ Motion for Summary Judgment

                 and any Cross-Motion for Summary Judgment shall be filed together on or before

                 February 12, 2021, in a single filing that shall not exceed 45 pages;


1
  Proposed Intervenors American Farm Bureau Federation, et al., have previously represented that they will file and
respond to dispositive motions on the same schedule as federal Defendants. Motion to Intervene at 15, ECF No. 8-1.
Accordingly, should the Court grant Proposed Intervenors party status, each deadline in this Joint Proposed Briefing
Schedule applicable to Defendants shall also apply to Proposed Intervenors.
          Case 1:20-cv-01734-KBJ Document 21 Filed 09/30/20 Page 3 of 3




           c. Any amicus briefs from interested parties shall be filed on or before February 26,

               2021;

           d. Plaintiffs’ Combined Reply to Defendants’ Opposition to Plaintiffs’ Motion for

               Summary Judgment and Plaintiffs’ Opposition to Defendants’ Cross-Motion for

               Summary Judgment, if relevant, shall be filed together on or before April 13,

               2021, in a single filing that shall not exceed 25 pages; and

           e. Defendants’ Reply to Plaintiffs’ Opposition to Defendants’ Cross-Motion to

               Summary Judgment shall be filed on or before May 13, 2021 and shall not exceed

               25 pages.

       For the reasons set forth and upon the agreement of the Parties, the Parties respectfully

request that this Court enter the proposed Order attached hereto entering this Joint Proposed

Briefing Schedule.


Respectfully submitted this the 30th Day of September, 2020.


 /s/_Sanghyun Lee_________________                /s/__Sarah Izfar___________________
 Sanghyun Lee                                     SARAH IZFAR (DC Bar No. 1017796) Trial
 DC Bar No. 1632212                               Attorney
 Environmental Integrity Project                  Environmental Defense Section
 1000 Vermont Avenue NW                           U.S. Department of Justice
 Suite 1100                                       4 Constitution Square
 Washington, DC 20005                             150 M Street, NE
                                                  Washington, DC 20002
 Telephone: (202) 263-4449
 Facsimile: (202) 296-8822                        Telephone (202) 305-0490
 SLee@environmentalintegrity.org                  Facsimile (202) 514-8865
                                                  sarah.izfar@usdoj.gov
 Counsel for Plaintiffs
                                                  Counsel for Defendants
